Name: 82/370/EEC: Council Decision of 17 May 1982 amending Commission Decision 82/259/EEC of 6 April 1982 concerning certain protective measures against foot-and-mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-15

 Avis juridique important|31982D037082/370/EEC: Council Decision of 17 May 1982 amending Commission Decision 82/259/EEC of 6 April 1982 concerning certain protective measures against foot-and-mouth disease Official Journal L 167 , 15/06/1982 P. 0037 - 0038++++( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ NO L 186 , 8 . 7 . 1981 , P . 20 . ( 3 ) OJ NO L 302 , 31 . 12 . 1972 , P . 24 . ( 4 ) OJ NO L 47 , 21 . 2 . 1980 , P . 4 . ( 5 ) OJ NO L 111 , 24 . 4 . 1982 , P . 28 . COUNCIL DECISION OF 17 MAY 1982 AMENDING COMMISSION DECISION 82/259/EEC OF 6 APRIL 1982 CONCERNING CERTAIN PROTECTIVE MEASURES AGAINST FOOT-AND-MOUTH DISEASE ( 82/370/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 64/432/EEC OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN BOVINE ANIMALS AND SWINE ( 1 ) , AS LAST AMENDED BY DIRECTIVE 81/476/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 9 THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 72/461/EEC OF 12 DECEMBER 1972 ON HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN FRESH MEAT ( 3 ) , AS LAST AMENDED BY DIRECTIVE 81/476/EEC , AND IN PARTICULAR ARTICLE 8 THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 80/215/EEC OF 22 JANUARY 1980 ON ANIMAL HEALTH PROBLEMS AFFECTING INTRA-COMMUNITY TRADE IN MEAT PRODUCTS ( 4 ) , AS AMENDED BY DIRECTIVE 81/476/EEC , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS AN OUTBREAK OF FOOT-AND-MOUTH DISEASE HAS OCCURRED IN DENMARK ; WHEREAS THIS OUTBREAK IS LIABLE TO ENDANGER THE HERDS OF OTHER MEMBER STATES , IN VIEW OF THE LARGE-SCALE TRADE BOTH IN ANIMALS AND FRESH MEAT ; WHEREAS , IN VIEW OF THIS SITUATION , THE COMMISSION ADOPTED ON 6 APRIL 1982 DECISION 82/259/EEC CONCERNING CERTAIN PROTECTIVE MEASURES AGAINST FOOT-AND-MOUTH DISEASE ( 5 ) ; WHEREAS ON 4 MAY 1982 FOOT-AND-MOUTH DISEASE SPREAD TO THE ISLAND OF ZEALAND ; WHEREAS CERTAIN MEMBER STATES HAVE CONSEQUENTLY TAKEN PROTECTIVE MEASURES ; WHEREAS THESE MEASURES SHOULD BE COORDINATED AND , TAKING INTO ACCOUNT TRENDS IN THE SITUATION , THEIR ABOLITION SHOULD POSSIBLY BE COORDINATED ; WHEREAS PROVISION SHOULD BE MADE FOR THE HEALTH CERTIFICATE ACCOMPANYING THE FRESH MEAT AND MEAT-BASED PRODUCTS TO BEAR A SPECIAL INDICATION EVIDENCING COMPLIANCE WITH THE PROVISIONS LAID DOWN BY THIS DECISION UNTIL THE DANISH AUTHORITIES WITHDRAW THEIR NATIONAL PROTECTIVE MEASURES ; WHEREAS , SINCE THE STANDING VETERINARY COMMITTEE HAS NOT GIVEN ITS ASSENT , THE COMMISSION IS UNABLE TO ADOPT THE PROVISIONS IT HAD ENVISAGED ON THIS MATTER UNDER THE PROCEDURE PROVIDED FOR IN ARTICLE 9 OF DIRECTIVE 64/432/EEC , ARTICLE 8 OF DIRECTIVE 72/461/EEC AND ARTICLE 7 OF DIRECTIVE 80/215/EEC , HAS ADOPTED THIS DECISION : ARTICLE 1 COMMISSION DECISION 82/259/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 3 SHALL BE REPLACED BY THE FOLLOWING : " ARTICLE 3 ( A ) WITHOUT PREJUDICE TO THE PROTECTIVE MEASURES APPLIED BY THE DANISH AUTHORITIES AROUND THE LAST OUTBREAKS OF FOOT-AND-MOUTH DISEASE ON THE ISLANDS OF FUNEN AND ZEALAND RESPECTIVELY , THE FOLLOWING SHALL BE AUTHORIZED IN COMPLIANCE WITH THE PROVISIONS OF THE DIRECTIVES CONCERNED AND AS SOON AS THIS DECISION IS NOTIFIED : - THE SENDING OF LIVE BOVINE ANIMALS AND SWINE , - THE SENDING OF FRESH MEAT OF BOVINE ANIMALS , SWINE OR SHEEP AND GOATS , - THE SENDING OF MEAT-BASED PRODUCTS OTHER THAN THOSE HAVING UNDERGONE ONE OF THE TREATMENTS REFERRED TO IN ARTICLE 4 ( 1 ) OF DIRECTIVE 80/215/EEC , COMING FROM THOSE ISLANDS . ( B ) THE HEALTH CERTIFICATE ACCOMPANYING THE FRESH MEAT AND MEAT-BASED PRODUCTS REFERRED TO IN PARAGRAPH ( A ) MUST BEAR ONE OF THE FOLLOWING INDICATIONS : - WITH RESPECT TO FUNEN : " OBTAINED IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION DECISION 82/259/EEC " , - WITH RESPECT TO ZEALAND : " OBTAINED AFTER 18 MAY 1982 " . " 2 . ARTICLE 4 SHALL BE REPLACED BY THE FOLLOWING : " ARTICLE 4 THE MEMBER STATES SHALL AMEND THE MEASURES APPLIED TO TRADE SO THAT THEY COMPLY WITH THIS DECISION . THEY SHALL IMMEDIATELY INFORM THE COMMISSION THEREOF . " ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 MAY 1982 . FOR THE COUNCIL THE PRESIDENT P . DE KEERSMAEKER